TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00181-CR



                                 James Otice Clary, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
      NO. 85-355-K, THE HONORABLE JOHN R. CARTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant James Otis Clary seeks to appeal from a judgment of conviction for

murder. See Tex. Penal Code § 19.02. The record reflects that sentence was imposed, pursuant to

a plea bargain in which appellant waved his right to appeal, on September 19, 1985. Appellant filed

his notice of appeal on March 19, 2015. Appellant’s notice of appeal—filed almost 30 years after

sentence was imposed—is untimely. See Tex. R. App. P. 26.2(a). Absent a timely filed notice of

appeal, we do not obtain jurisdiction to address the merits of the appeal in a criminal case and can

take no action other than to dismiss the appeal for want of jurisdiction. See Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim.

App. 1996). Accordingly, we dismiss this appeal for want of jurisdiction.
                                          __________________________________________
                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: March 31, 2015

Do Not Publish




                                             2